            Case 1:21-cv-00309-ELH Document 41 Filed 09/01/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

DAVID J. BOSHEA                              *
                                             *
        Plaintiff/Counter-Defendant,         *
                                             *
v.                                           *       Case No. 1:21-CV-00309-ELH
                                             *
COMPASS MARKETING, INC.                      *
                                             *
        Defendant/Counter-Plaintiff          *
                                             *
AND                                          *
                                             *
COMPASS MARKETING, INC.                      *
                                             *
        Third-Party Plaintiff,               *
                                             *
v.                                           *
                                             *
JOHN DOE(S)                                  *
                                             *
        Third-Party Defendant(s).            *
                                             *
*       *       *      *      *       *      *       *     *      *       *      *      *

                     PLAINTIFF’S CONTESTED MOTION FOR LEAVE
                      TO FILE HIS SECOND AMENDED COMPLAINT

        David J. Boshea (“Boshea”) respectfully moves this Court for an order granting him leave

to file his Second Amended Complaint. In support of this motion, Boshea states as follows:

1. On February 5, 2021, Boshea filed his two-count complaint against Compass Marketing, Inc.

     (“Compass”) for breach of contract in Count I and violation of the Maryland Wage Payment

     and Collection Act in Count II (the “Complaint”).

2. On August 5, 2021, Boshea filed his Amended Complaint to clarify the severance payments

     Compass owes.




                                                 1
         Case 1:21-cv-00309-ELH Document 41 Filed 09/01/21 Page 2 of 4



3. On August 25, 2021, Compass’s counsel informed Boshea that Compass alleges that because

   Boshea lived in Illinois while working for Compass, Illinois law governs the parties’ dispute.

   Compass takes its position despite a choice of law provision in the Compass Marketing, Inc.

   Agreement Relating to Employment and Post-Employment Compensation identifying

   Maryland law as governing that contract.

4. Boshea believes Maryland law applies; however, should the Court determine Illinois law

   governs the parties’ dispute, Boshea may lack a remedy. If the Court determines as a matter

   of law that Illinois law applies, Boshea would be foreclosed from recovering under the

   Maryland Wage Payment and Collection Law. Similarly, without including the proposed

   Count III, which raises a claim under the Illinois Wage Payment and Collection Act, unless he

   amends his Complaint, Boshea might have suffered harm but lack a remedy.

5. In the abundance of caution, Boshea proposes to file his Second Amended Complaint, which

   he has attached as Exhibit 1 (the “Second Amended Complaint”), which includes Count III, as

   an alternative claim under the Illinois Wage Payment and Collection Act.

6. Boshea has attached a redline version of the proposed Amended Complaint, attached as Exhibit

   2.

7. Rule 15 of the Federal Rules of Civil Procedure allows a party to amend its pleading only with

   the opposing party’s written consent or with leave of this Court. The Court should freely grant

   leave when justice so requires. See FED. R. CIV. P. 15. The Local Rules of the United States

   District Court for the District of Maryland also require counsel to attempt to obtain the consent

   of other counsel before filing a motion requesting leave to file an amended pleading. D. MD.

   LOC. R. 6(d).




                                                2
         Case 1:21-cv-00309-ELH Document 41 Filed 09/01/21 Page 3 of 4



8. Boshea emailed the proposed Second Amended Complaint to Compass’ counsel on August 31,

   2021, and called counsel on September 1, 2021 to determine whether counsel had an objection.

   Compass’ counsel did not respond to the email or return the voicemail left at Compass

   counsel’s office. Therefore, due to potential issues concerning the statute of limitation, Boshea

   will presume Compass objects to the relief sought in this motion. Notwithstanding this

   presumption, Boshea made a good faith effort to contact both Stephen Stern and Heather

   Yeung, who appeared on Compass’ behalf.

       WHEREFORE, David John Boshea respectfully requests that the Court consider the

attached Second Amended Complaint, grant David John Boshea leave to file the Second Amended

Complaint, and grant such other proper relief.

Dated: August 31, 2021

                                     DAVID J. BOSHEA

                                     /s/ Gregory J. Jordan
                                     Gregory J. Jordan (Admitted Pro Hac Vice)
                                     Jordan & Zito LLC
                                     350 N. LaSalle Street, Suite 1100
                                     Chicago IL 60654
                                     (312) 854-7181
                                     gjordan@jz-llc.com

                                     Thomas J. Gagliardo (Bar No. 08499)
                                     Of Counsel
                                     Gilbert Employment Law, P.C.
                                     1100 Wayne Ave, Suite 900
                                     Silver Spring, Maryland 20910
                                     tgagliardo@gelawyer.com
                                     COUNSEL FOR DAVID J. BOSHEA




                                                 3
         Case 1:21-cv-00309-ELH Document 41 Filed 09/01/21 Page 4 of 4



                                   CERTIFICATE OF SERVICE

       Gregory Jordan certifies that he served Plaintiff’s Contested Motion for Leave to File His
Second Amended Complaint on counsel for Compass Marketing, Inc., by service through the
Court’s CM/ECF system and by email to stern@kaganstern.com, rudiger@kaganstern.com, and
yeung@kaganstern.com on September 1, 2021.

                             /s/ Gregory J. Jordan
                             Gregory J. Jordan




                                               4
